Mr. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law contained in the judgment apealed from, are accepted.
The act of Gregorio Rivera in sending his wife Catalina Morales away from the conjugal house the morning following the night of his marriage, delivering her to one of his friends to be taken to her home and delivered to her parents under the pretext that he had not found her to be a maiden at the time of consummating the marriage that night, constitutes not only the most outrageous act of contumely which can be- in-infiicted upon a virtuous woman under such circumstances, but also cruel treatment, which is another ground for divorce under section 164 of the Civil Code in force, for which still less justification can be found when, according to the certificate issued by the physicians of this capital, Doctors Manuel Figueroa, José Esteban Saldaña and José Ordóñez, which Catalina attached to her complaint, who had examined her at her own request to determine whether she could have been a virgin five days prior to the date of such examination, said physicians state that said lady had been a virgin until Sunday, September 21, 1902, which date conforms to that indicated, and on which day her marriage to Gregorio Rivera took place. This opinion was ratified by the physicians under oath before the municipal judge of the Cathedral district of this city, and subsequently in these proceedings, Doctor Manuel Figueroa *453giving Rig testimony at the oral trial, and. tlie otlier two, owing to tlieir inability to attend said bearing on account of absenting themselves from, tbe island, doing so before the municipal judge of the Cathedral district afore-mentioned, under a commission from the court which had cognizance of the matter, after advice and citation of the other side.
'With regard to the protest of nullity pleaded by counsel for Gregorio Rivera at the oral trial, and afterwards repeated in this Supreme Court and at the'hearing, on account of Catalina Morales having refused to be examined again in the manner proposed by counsel for her husband and the court not having compelled her to submit to such examination, although a refusal to admit evidence may give rise to the annulment of a judgment, this applies to a case where the evidence denied was admissible under the laws and its absence might have deprived the party of a means of defense, which is not the case in these proceedings, inasmuch as the judicial examination of the person of Catalina Morales proposed by counsel for the defendant, Gregorio Rivera, could not be required in accordance with the law, which authorizes a judiciall examination only in cases in which it may be necessary for an elucidation and consideration of the facts for the judge to examine in person the places or the things the subject of the judicial proceedings, as prescribed by article 632 of the former law of civil procedure. These circumstances are not present in this case inasmuch as a personal inspection by the judge was not the evidence indicated for the elucidation of the facts, and it was still less necessary after Catalina had been examined by three competent physicians. Consequently, the evidence in question was not pertinent under the laws regulating proof of this character, and, therefore Catalina was perfectly within her rights in refusing to be examined in the manner proposed by counsel for the defendant, which, on the other hand, was an act offensive to her dignity and contrary to decency. For this reason it should never have been admitted, and if it had *454been admitted it could not have been considered as assented to, as the law of procedure did not grant any remedy against it.
With regard to the denial of the suspension of the oral trial requested by counsel for the appellant for the presentation of the witnesses who did not attend the trial, which is also alleged as a ground for the protest, as the court lacked the elements necessary by which to judge of the importance of the testimony of the witnessess who failed to appear at the trial, there is no way of determining to what point the absence of the testimony of such witnesses may have deprived the party who proposed them of a means of defense.
The same grounds which exist for sustaining the complaint in the action for divorce brought by Catalina Morales may be advanced to dismiss the cross-complaint filed by Gregorio Rivera.
In view of the legal provisions cited in the judgment appealed from and this opinion, we adjudge that we should affirm, and we do affirm, the judgment appealed from of June 30, 1903, with the costs against the appellant; and we further dismiss the cross-complaint filed by Gregorio Rivera.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.